   Case 3:19-cv-03027-D Document 13 Filed 01/24/20                Page 1 of 2 PageID 158



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MARY KAY, INC.,                            §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §
                                           §
KARIN JORDAN AGUDELO, TED MORENO, §
MARIA CAMILA OLIVEROS-JORDAN,              §
ALEJANDRO OLIVEROS-JORDAN, DAVID           §
OLIVEROS-JORDAN, MILTON MORENO             §
GARZON, ADOLFO NARANJO, JUAN               §                  CASE NO. 3:19-CV-3027-D
GABRIEL NEIRA JIMENEZ, HILDA MORENO, §
LAURA GOMEZ, NOE GOMEZ, JENNIFER           §
STEPHANIE MARTINEZ FLORES, ANYELLY §
MONTOYA, FERNANDO JAVIER FIGUEROA, §
YAMIL FIGUEROA LOBATO, NORMA               §
BEATRIZ ARATA, MARTIN LOBATO, and          §
JOHN DOES 1-50, natural persons, and EASY  §
FAST, INC., CALIFORNIA L.A. FASHION, INC., §
ALL SELLER, INC., ALLPRODUCTS CORP.,       §
SMILE DISTRIBUTION, INC., SOLODERMA, §
LLC, OCEAN ONE INVESTMENTS PRO, LLC, §
and JOHN DOES 51-100, business entities,   §
                                           §
      Defendants.                          §

                                            ORDER

       The Court, having considered the unopposed motion to extend the deadline to answer or

otherwise respond to Plaintiff Mary Kay, Inc.’s original complaint filed by Defendant

Soloderma, LLC finds that the request to extend the deadline has merit.

       IT IS THEREFORE ORDERED that Defendant Soloderma, LLC’s motion is hereby

GRANTED, and that the deadline for it to answer or otherwise respond to Plaintiff Mary Kay,

Inc.’s original complaint is extended to February 14, 2020.




ORDER – PAGE 1
   Case 3:19-cv-03027-D Document 13 Filed 01/24/20   Page 2 of 2 PageID 159



       SO ORDERED.

       January 24, 2020.


                             _______________________________________
                             SIDNEY A. FITZWATER
                             SENIOR JUDGE




ORDER – PAGE 2
